Citation Nr: 0112349	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder, to include degenerative 
disc disease at L4-L5 and L5-S1 and chip fracture at L2.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1959, and from October 1961 to August 1962.

In September 1999, the Board issued a decision that denied 
entitlement to service connection for a left shoulder 
disorder, to include subacute periarticular arthritis and 
bursitis and determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for low back disorder, to 
include degenerative disc disease at L4-L5 and L5-S1 and chip 
fracture at L2.  The appellant appealed the Board's decision 
to the United States Court of Veterans Appeals (the Court).  
The appellant's representative and counsel for VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  An Order of the Court dated 
in August 2000 granted the motion and vacated that part of 
the Board's decision of September 1999 pertaining to whether 
new and material evidence had been submitted and dismissed 
the remaining issue.  The case was remanded for further 
development and readjudication.

After the case had been vacated by the Court, additional 
medical consultation and treatment records were received on 
February 2, 2001.  Although such evidence has not first been 
considered by the agency of original jurisdiction (AOJ), the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a decision 
by the Board is not precluded.  

For the reasons set forth below, evidence recently submitted 
constitutes new and material evidence, and, consequently, the 
veteran's application to reopen his claim is now complete.  
As such, the Court's Order to afford the veteran the 
opportunity to complete his claim is rendered inoperative.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board notes that in the veteran's statement, dated in October 
1998, he asserts an additional claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  Because that 
issue is not before the Board on this appeal, it is hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1982, 
the RO found no new and material evidence to warrant 
reopening the claim of entitlement to service connection for 
a low back disorder.  

2.  That evidence associated with the claims file subsequent 
to the December 1982 decision which is neither cumulative nor 
redundant, bears directly upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1982 rating decision which found no new and 
material evidence to warrant reopening the claim of 
entitlement to service connection for a low back condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for a low back disorder, to include degenerative 
disc disease at L4-L5 and L5-S1 and chip fracture at L2 has 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from December 1982, the 
RO found no new and material evidence to warrant reopening 
the claim of entitlement to service connection for a low back 
disorder.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the 1982 rating 
determination consisted of the veteran's service medical 
records and statements as how the veteran purportedly injured 
his back in Korea.  Also of record was the veteran's 
separation examination in October 1959 that showed the 
veteran claimed the service aggravated his back condition, 
referencing his having been kicked by a horse as a child, 
occasional back trouble, and an auto accident approximately 
one month prior to service.  However, the examination showed 
no orthopedic findings.  The evidence also included medical 
records for his second period of active duty without evidence 
of treatment for or diagnosis of a back disorder or on his 
separation examination dated in June 1962.

Various items of evidence have been received subsequent to 
the December 1982 rating, including outpatient private and VA 
treatment records, private chiropractic treatment records, 
two photographs received June 1997 showing the veteran in 
Korea, lay statements from two fellow servicemen received 
June 1997, who were stationed with the veteran in Korea, and 
the transcript from personal hearing dated October 1998.  
Notably after the Court vacated the Board's September 1999 
determination, a September 1998 VA examination report was 
submitted indicating that the veteran's back disorder could 
be related back to his service in Korea.  Also submitted was 
a June 2000 report from a private physician that reported, 
based on history provided by the veteran, that his back 
condition was related to an injury sustained in Korea.

Under the circumstances, the Board believes that the 
September 1998 VA examination report and the June 2000 
private examiner's report are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  In other words, the reports constitute new and 
material evidence, and the veteran's claim has therefore been 
reopened.

The Board notes that service medical records and prior 
statements essentially dispute the new evidence.  It bears 
emphasis, however, that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.   


ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder, to include degenerative disc disease at 
L4-L5 and L5-S1 and chip fracture at L2. is reopened.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand portion of this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  The VA's duty to assist the veteran also 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivy v. Derwinski, 2 Vet. App. 320 (1992), Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In an October 1998 
statement, the veteran indicated that he was in receipt of 
Social Security benefits.  Any medical records associated 
with that determination should be associated with the claims 
file.  

Moreover, the records upon which Dr. T.J.K. relied to reach 
his June 22, 2000 opinion should also be obtained and 
associated with the claims file.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  After obtaining from the veteran an 
appropriate consent to the release of 
medical records, the RO should contact 
Dr. T.J.K. of A.O.A. and request copies 
of all medical treatment records 
pertaining to the veteran's back 
condition and any other medical records 
used to formulate his opinion dated June 
22, 2000. 

3.  If the search for records has 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

4.  Thereafter, the expanded claims file 
should be referred to a panel of VA 
physicians, consisting of an orthopedic 
specialist and a neurologist.  After a 
review of the record, the panel is 
requested to offer a consensus opinion, 
without resort to speculation, as to 
whether it is as least as likely as not 
that any current back disorder is 
etiologically related to any incident in 
the veteran's military service.  

If the examiners believe that the veteran 
had a back condition prior to service, 
they must express an opinion as to 
whether it is as likely as not that such 
a condition underwent a permanent 
increase in severity during service.  If 
the examiners determines that any such 
back condition underwent a permanent 
increase in severity during service, an 
opinion must also be given as to whether 
the increase in severity was due to the 
natural progression of the condition.  
The complete rationale for all opinions 
expressed must be provided.

The examiners are requested to review the 
claims folder, including the service 
medical records and to correlate their 
findings in a single report.  Any 
differences of opinion should be 
reconciled, if possible.  The opinion 
should, at a minimum, address the service 
medical records, the September 1998 VA 
examination report and the June 2000 
report from A.O.A..  If the physicians 
believe that an examination is warranted, 
the veteran should be scheduled for an 
examination.

5.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to this claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals





